Citation Nr: 1810082	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-15 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thyroid disorder, to include as due to radiation exposure and/or service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1988 to June 1988 and August 1990 to July 1994, to include service in Southwest Asia. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).   

This matter was previously remanded in February 2015 and May 2017 and has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's current thyroid disorder does not qualify as a radiogenic disease, and is not etiologically related to service.

2.  The Veteran's current thyroid disorder was not caused or aggravated by the Veteran's service-connected hypertension disability.


CONCLUSION OF LAW

Service connection for a thyroid disability, including as due to ionizing radiation exposure or as secondary to a service-connected disability, is not warranted.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); however, a thyroid condition is not qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b).
Analysis

The Veteran asserts entitlement to service connection for a thyroid condition as due to radiation exposure.  Specifically, he contends exposure occurred while serving aboard the U.S.S. Theodore Roosevelt below deck next to nuclear reactors and when he handled spent uranium shells during Operation Desert Storm/Desert Shield in Southwest Asia between 1990 and 1991.  See May 2008 Radiation Risk Activity Worksheet.  He asserts that he was on deck and below deck at the time of an explosion.  Id.  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997).  First, some diseases are presumed to be service connected in radiation-exposed veterans under 38 U.S.C. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  A radiation-exposed veteran is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  

In the instant matter, the Veteran has a diagnosis of hyperthyroidism, which is not considered to be a "radiogenic disease" pursuant to 38 C F.R. § 3.311(b)(2)(1), and he has not cited to or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  Moreover, the Veteran has not established that he is a radiation-exposed veteran under 38 C.F.R. § 3.309(d)(3)(i).  In March 2009, the RO received notification that the Veteran's service personnel records did not include a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, or other documentation that he was exposed to radiation during service.  The Veteran has not provided any corroborating evidence that he was so exposed, other than his own assertions.  However, he is not competent to assert that he was exposed to radiation.  Thus, without competent evidence that he is a radiation-exposed veteran, or was otherwise exposed to radiation, radiation exposure is not conceded, and the provisions of 38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311 are not applicable.

The third and final way service connection may be established is proving direct service connection under 38 C.F.R. § 3.303(d).  This is accomplished by providing evidence the disease was at least as likely as not incurred in active service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

In this regard, the Veteran has a current hypothyroidism disability with the date of diagnosis in 2006.  See February 2016 VA thyroid examination report.  As such, the first element of service connection, current disability, has been satisfied.

Turning to the second element of service connection on a direct basis, in-service occurrence or aggravation of a disease or injury, the Veteran's service personnel records indicated his military occupational specialty (MOS) was aviation ordnanceman and his duty assignment included service on the U.S.S. Theodore Roosevelt.  See Form DD 214.  He is in receipt of the Kuwait Liberation Medal, Southwest Asia Service Medal, and Sea Service Deployment Ribbon.  See Form DD 214 and Enlistment Personal Record.  Service treatment records (STRs) are absent any diagnosis or findings of a thyroid condition.  Notably, the Veteran had normal lymphatics and endocrine system upon exit examination in May 1994 and in his May 1994 Report of Medical History, he denied lymphatic trouble.  Regarding the second element of secondary service connection, the Veteran has a service-connected hypertension disability.  Accordingly, the second element has been satisfied. 
Finally, with regard to the third element of service connection on a direct and secondary basis, nexus, in a June 2009 Gulf War examination addendum opinion, the examiner opined that the Veteran's hypothyroidism (in remission) is not likely secondary to the Veteran's service-connected hypertension because hypertension is not known to cause hypothyroidism.  

In a March 2016 disability benefits questionnaire (DBQ), the VA examiner opined that the Veteran has a diagnosis of a thyroid condition that is less likely as not incurred in or caused by or during service.  The examiner also opined that the Veteran's thyroid condition is less likely as not proximately due to or the result of radiation exposure.  The examiner explained that there is no indication in the Veteran's service treatment records for a diagnosis or treatment for thyroid condition.  The examiner also indicated that his thyroid condition was diagnosed in 2006 that was several years after discharge in 1994.  The examiner explained that if the condition was related to radiation exposure in service, it should have occurred within a few months of the end of his service or during his service.  The examiner noted that the Veteran's diagnosis is not considered a "radiogenic disease" pursuant to 38 C F.R. § 3.311(b)(2)(1), and the Veteran has not cited to or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease and the evidence does not show that the Veteran engaged in a "radiation-risk activity" as outlined in 38 C.F.R. § 3.309(d)(3).  The examiner explained that the Veteran and his family contends that ever since service, he has experienced symptoms of thyroid condition (hypothyroidism), to include fatigue, agitation, and nervousness; but these are all a part and parcel of "fibromyalgia (also claimed as chronic multi-symptom illness due to Gulf War, muscle pain, joint pain)" for which service connection has already been granted in October 2015.  The examiner further explained that his low thyroid condition is not severe enough to cause any of his claimed symptoms.  The examiner also indicated that clear and unmistakable evidence that his thyroid condition existed prior to service was not found and, even if it was present, aggravation was not possible for the reasons stated above.

In a May 2017 Addendum opinion, the VA examiner opined it is not likely that the Veteran's thyroid disorder was aggravated (permanently made worse beyond the natural progression of the disability) by his service-connected hypertension.  The examiner explained that the Veteran's condition is "hypo-thyroidism" that is well controlled and hypertension is controlled.  The examiner further explained that hypo-thyroidism has no relationship to hypertension.  The examiner indicated that hypertension, which is increased blood pressure, cannot affect an independent thyroid gland's secretion.  The examiner concluded that a thyroid disorder simply cannot be made permanently worse beyond the natural progression of the disability, by his service-connected hypertension.  

When considered together, the Board affords probative weight to all three opinions as the examiners reviewed the record and provided a sufficient rationale to support the conclusions that the Veteran's thyroid disorder was not incurred in or caused by his active service, to include as due to radiation exposure and, that his thyroid disability is not caused or aggravated by this service-connected hypertension disability.  

The Board has considered the lay statements of record, including the Veteran's assertion that his thyroid condition is the result of in-service radiation exposure and/or his service-connected hypertension.  The Board finds these statements are not competent to provide a nexus between his current disability and his active service or service-connected hypertension disability as these determinations are not something that can be made by mere observation.  While the Veteran is competent to report symptoms of his condition, the questions of causation and aggravation of symptoms, or the diagnosis of a thyroid condition itself, is not an observable fact.  It requires clinical testing and medical training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms and exposure reported to determine the cause.  Therefore, the Board finds that the lay statements as to how the Veteran's thyroid disorder was caused or aggravated are not competent evidence as to a nexus.  Consequently, the lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995). 

In sum, the competent evidence does not establish that the Veteran' thyroid disorder is related to active service and the competent evidence does not establish that the Veteran' thyroid disorder is caused or aggravated by his service-connected hypertension disability.  The record also establishes the Veteran does not meet the criteria for establishing service connection under any of the statutory or presumptive provision noted above.  Accordingly, the claim of entitlement to service connection for a thyroid disorder is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the more probative evidence preponderates against entitlement to service connection, the doctrine does not apply.  See 38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for a thyroid disorder, to include as due to radiation exposure and/or service-connected hypertension is denied.  




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


